     Case 2:05-cr-00240-GEB-DB Document 752 Filed 07/30/19 Page 1 of 36

1

2

3
                           UNITED STATES DISTRICT COURT
4
                           EASTERN DISTRICT OF CALIFORNIA
5

6
     UNITED STATES OF AMERICA,                No. 2:05-cr-240-GEB
7
                Respondent/Plaintiff,
8
           v.                                 ORDER
9
     HAMID HAYAT,
10
                Petitioner/Defendant.
11

12         Petitioner and movant Hamid Hayat (“Hayat”) moves for habeas

13   corpus relief under 28 U.S.C. § 2255, arguing his convictions and

14   sentence     should    be     vacated     because    his    attorney,       Wazhma

15   Mojaddidi,     provided      him   with       deficient    representation       in

16   violation of his federal Sixth Amendment constitutional right to

17   effective assistance of counsel. ECF No. 531 (Hayat’s Motion).

18   Specifically, Hayat contends in his motion that Mojaddidi failed

19   to adequately investigate and present certain defenses on his

20   behalf and to effectively represent him on certain issues during

21   the trial.

22         The motion was referred to a United States Magistrate Judge

23   for proposed findings and recommendations under a federal statute

24   and a local rule.        The federal statute under which the referral

25   was made “makes it clear that the district judge must review the

26   magistrate     judge’s      findings    and    recommendations    .     .   .   if

27   objection is made, but not otherwise.”              United States v. Reyna-

28   Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
                                             1
     Case 2:05-cr-00240-GEB-DB Document 752 Filed 07/30/19 Page 2 of 36

1          The magistrate judge held habeas evidentiary hearings on the
2    motion.      Habeas evidentiary hearings are usually required because
3    “[w]ithout [those] hearing[s], it is often difficult to ‘reliably
4    determine whether [defense] counsel’s investigation [of certain
5    defenses] was deficient [because] what was investigated, and the
6    scope of the investigation can rarely be discerned from the trial
7    record.’”      Williams v. Trammell, 782 F.3d 1184, 1218 (10th Cir.
8    2015) (quoting Fairchild v. Workman, 579 F.3d 1134, 1142 (10th
9    Cir. 2009)).       Further, typically it cannot be “determine[d] from
10   the   bare    trial   record      whether    [defense]      counsel’s    choice    of
11   [trial strategy] was the result of [an] [objectively reasonable]
12   strategic decision.”       Fairchild, 579 F.3d at 1142.
13         The     magistrate         judge      filed     proposed     Findings       and
14   Recommendations       (“F&Rs”),      finding        that    Mojaddidi   failed     to
15   adequately investigate certain defenses on Hayat’s behalf and to
16   effectively represent him on certain issues during trial.                          ECF
17   No.   734    (“F&Rs”).       The     United     States      (“United    States”     or
18   “government”) filed objections to certain findings on April 6,
19   2019, ECF No. 744 (“Objs.”), and Hayat filed a reply to those
20   objections on May 4, 2019.          ECF No. 747 (“Reply”).
21         The     F&Rs    include      credibility        determinations      of      fact
22   witnesses who testified before the magistrate judge during habeas
23   evidentiary hearings.        “A district [judge] may not . . . reject a
24   magistrate judge’s proposed credibility determination [concerning
25   fact witnesses the magistrate judge observed testify] without
26   hearing     and   seeing   the    testimony     of    the   relevant    witnesses.”
27   Johnson v. Finn, 665 F.3d 1063, 1074 (9th Cir. 2011).
28         The F&Rs also include legal conclusions premised on legal
                                              2
     Case 2:05-cr-00240-GEB-DB Document 752 Filed 07/30/19 Page 3 of 36

1    opinions of attorney expert witnesses who testified during the
2    habeas evidentiary hearings and opined on certain ineffective
3    assistance of counsel claims.             Legal conclusions are reviewed
4    under the de novo review standard.              “De novo review means that
5    the reviewing court ‘does not defer to the lower court’s ruling
6    but freely considers the matter anew, as if no decision had been
7    rendered below.’”         Dawson v. Marshall, 561 F.3d 930, 933 (9th
8    Cir.     2009)   (brackets    omitted)        (quoting     United     States   v.
9    Silverman, 861 F.2d 571, 576 (9th Cir. 1988)).               A district judge
10   has discretionary authority to rely on attorney expert testimony
11   on the ineffective assistance of counsel legal standards, and may
12   exercise      that   discretion   by    rejecting     a    magistrate     judge’s
13   findings which are premised on attorney expert legal opinions,
14   since     “the   district    judge      is    himself . . .        qualified   to
15   understand the legal analysis required” when determining whether
16   counsel’s representation of Hayat was ineffective representation.
17   Bonin    v.   Calderon,   59 F.3d      815,   838   (9th   Cir.     1995).     cf.
18   LaGrand v. Stewart, 133 F.3d 1253, 1270 (9th Cir. 1998)(stating
19   no authority was found supporting petitioner’s “contention that
20   only outside expert testimony can provide a basis on which to
21   measure    counsel’s    performance.”)         Findings    based    on   attorney
22   expert legal testimony are rejected.
23           The overview of facts and issues concerning the motion are
24   stated in the direct appeal decision issued in United States v.
25   Hayat, 710 F.3d 875, 880-84 (9th Cir. 2013), as follows:
26                 Hamid Hayat is a U.S. citizen of Pakistani
                   descent. He lived in the United States until
27                 he was seven and then, between the ages of
                   seven and eighteen, with his grandparents in
28                 Pakistan.    Hayat returned to the United
                                        3
     Case 2:05-cr-00240-GEB-DB Document 752 Filed 07/30/19 Page 4 of 36

1                States in 2000 to live with his parents in
                 Lodi, California.    Three years later, in
2                April 2003, he traveled to Pakistan with his
                 family.   He spent just over two years in
3                Pakistan on this second stay, returning to
                 the United States in late May 2005.     Days
4                after his return, Hayat was arrested by FBI
                 agents and charged with providing material
5                support to terrorists and making false
                 statements to government officials.      The
6                events giving rise to Hayat’s arrest are as
                 follows:
7
                       In October 2001, FBI agents in Oregon
8                interviewed    Naseem   Khan,  a   28–year–old
                 Pakistani immigrant, in connection with a
9                money    laundering   investigation.      Khan
                 informed the agents that he had regularly
10               observed Ayman al Zawahiri, Osama bin Laden’s
                 second-in-command and one of the FBI’s 22
11               most-wanted terrorists, at a mosque in Lodi,
                 California, in 1999.      Khan later told the
12               agents that he had also seen two other
                 individuals on the FBI’s 22 most-wanted list
13               in Lodi during the same period.
14                    The    FBI     then    hired    Khan    as   a
                 confidential informant and asked him to
15               return    to     Lodi    to    gather   additional
                 information on a suspected terrorist cell.
16               Khan agreed.        He began his work as an
                 informant     in    Lodi    in    December    2001.
17               Approximately eight months later, in August
                 2002, Khan met Hayat, who was nineteen years
18               old at the time and living in his parents’
                 garage.      As explained in greater detail
19               below, recorded conversations between Khan
                 and Hayat indicated that Hayat’s father was
20               linked   to    a    terrorist    organization    in
                 Pakistan     and    that    Hayat’s    uncle    and
21               grandfather were recruiters for “jihad.”
22                     Between August 2002 and October 2003
                 Khan and Hayat spoke regularly.           Khan
23               recorded seven of these conversations, took
                 notes on others, and reported to the FBI soon
24               after    every   conversation    with   Hayat,
                 summarizing    for     the     agents    those
25               conversations that were not recorded.      The
                 recorded conversations were introduced at
26               trial, as was testimony by Khan regarding
                 unrecorded conversations.    Because Khan and
27               Hayat frequently spoke to each other in
                 Pashto and Urdu, the jurors were provided
28               with English translations of the pertinent
                                          4
     Case 2:05-cr-00240-GEB-DB Document 752 Filed 07/30/19 Page 5 of 36

1                parts of the recorded conversations.
2                     In the recorded conversations, Hayat
                 made several anti-American and anti-Semitic
3                remarks.     At one point, for example, he
                 expressed pleasure over the murder of Wall
4                Street Journal reporter Daniel Pearl because
                 his death meant that “[n]ow they can’t send
5                one Jewish person to Pakistan.” In addition,
                 Hayat at times spoke approvingly of Islamic
6                fundamentalist   groups    such   as   Jaish–e–
                 Mohammed and indicated his respect for their
7                leaders.   He also professed to know and to
                 admire Pakistanis who had engaged in “jihad.”
8                Some of these people Hayat knew because they
                 had studied in a madrassah, or religious
9                school, in Pakistan run by his grandfather,
                 which Hayat had also attended.       Hayat told
10               Khan that his grandfather was a prominent
                 cleric   and   that   after   9/11,   Pakistani
11               President Musharraf had sent him and others
                 to Afghanistan to persuade the Taliban to
12               hand over Osama bin Laden.          Hayat also
                 described to Khan a terrorist training camp
13               in Pakistan—he said he had seen a video of
                 it—and,   on   a   few   occasions,   expressed
14               interest in attending such a camp.
15                    Five of the recorded conversations took
                 place while Hayat and Khan were both in Lodi.
16               At one point, when the two were discussing
                 travel to Pakistan and a possible meeting
17               with Hayat’s uncle, Hayat said “I have one
                 objective now.   If I went to Pakistan, now,
18               see, straight away, I’ll stay at home for one
                 or two weeks, then I’m going for training,
19               friend.”     (Underlined portion spoken in
                 English).
20
                      Hayat traveled with his family to
21               Pakistan in April 2003. Two of the recorded
                 conversations took place when he was there.
22               Like the earlier conversations, they covered
                 a wide range of topics.       On one occasion,
23               Khan scolded Hayat for being lazy and not
                 going to a training camp. In response, Hayat
24               protested that the camp was closed during hot
                 weather and that had the camp been open, he
25               “would   have   been   there.”      On   another
                 occasion,    Khan    relayed    to     Hayat   a
26               conversation    in    which    Hayat’s    father
                 explained that     “[Hayat   wi]ll enter the
27               Madrassah, and, God Willing, he [will] go for
                 training!”    Hayat responded to Khan: “Um-
28               hmm. . . .     No     problem,     absolutely.”
                                          5
     Case 2:05-cr-00240-GEB-DB Document 752 Filed 07/30/19 Page 6 of 36

1                (Underlined portion spoken in English).
2                     In     another    of     the     recorded
                 conversations, Hayat explained to Khan how to
3                send money to Sipah–e–Sahaba (“SSP”), a
                 Pakistani organization that Pakistan declared
4                a terrorist organization in 2002.     During a
                 conversation   with  Khan,   Hayat   expressed
5                admiration for members of SSP who die as
                 “martyrs.”   Hayat boasted that he gave more
6                money to SSP than any other member of his
                 Pakistani madrassah, and stated that he gave
7                money to SSP because his money was more
                 likely to be used to acquire “weapons, books
8                and everything” than if he gave to other
                 groups, which wasted money.        (Underlined
9                portion spoken in English).        Hayat also
                 reported that when someone told him that he
10               could go to jail for giving SSP money, he
                 replied, “Fuck you. Who cares, man, who goes
11               to jail, man? . . . . Fuck, look what’s
                 America doing. . . .”     (Underlined portion
12               spoken in English).
13                    Hayat made several statements to Khan
                 indicating Hayat’s knowledge of his family’s
14               involvement in terrorist activities.      For
                 example, Hayat explained that his father in
15               Lodi had sent money to SSP. Hayat also told
                 Khan that his grandfather, who was the leader
16               of the madrassah Hayat attended in Pakistan,
                 had called a special meeting in 1999 where he
17               recommended that his students leave the
                 madrassah to go participate in jihad.      In
18               addition, Hayat explained that if someone
                 were interested in attending a training camp,
19               that person could contact Hayat’s maternal
                 uncle, who would either accompany that person
20               “to the Jehad people’s office,” or make a
                 phone call to that office on the interested
21               person’s behalf.
22                    Hayat’s    direct   interactions    with
                 American law enforcement began when he
23               attempted to reenter the United States in May
                 2005. On May 30, 2005, Hayat’s return flight
24               to San Francisco was diverted to Japan
                 because Hayat’s name appeared on the federal
25               government’s “No Fly” list.        Hayat was
                 interviewed in Japan by FBI agent Lawrence
26               Futa.   Futa questioned Hayat about his two-
                 year stay in Pakistan, including whether
27               Hayat had joined a terrorist organization or
                 attended a terrorist training camp.     Hayat
28               denied joining a terrorist group or attending
                                          6
     Case 2:05-cr-00240-GEB-DB Document 752 Filed 07/30/19 Page 7 of 36

1                a training camp while in Pakistan.      Futa
                 concluded that Hayat “posed [no] immediate
2                threat” and could be permitted to return to
                 the United States. Hayat left Japan and flew
3                to San Francisco that same evening.
4                     Four days later, on June 3, 2005, FBI
                 agents   Tenoch   Aguilar   and   Sean  Wells
5                interviewed Hayat at his parents’ home in
                 Lodi. After again explaining the reason for
6                his family’s trip to Pakistan—because of his
                 mother’s health—and his activities while in
7                Pakistan, Hayat again denied having attended
                 a terrorist training camp and stated that “he
8                would never be involved with anything related
                 to terrorism, and didn’t know why anybody
9                would say otherwise.”    After eliciting this
                 response, Aguilar and Wells asked Hayat to
10               come to the FBI office in Sacramento for
                 further questioning.
11
                      Hayat arrived at the FBI office in
12               Sacramento around 11 a.m. the following
                 morning and was interviewed in four waves.
13               Hayat at first denied having attended a
                 terrorist training camp, but during the
14               second session admitted that he had attended
                 a camp for a few days during an earlier stay
15               in Pakistan in 2000, where he “observed and
                 heard weapons training,” and also in 2003,
16               when he himself received “pistol training” at
                 a camp in “Balakot.”
17
                      The third and fourth sessions, which
18               were videotaped, took place during the
                 afternoon and evening of June 4, 2005, and
19               the early morning hours of June 5.      During
                 the third interview, Hayat confirmed that he
20               had attended a camp to train for jihad and
                 said he was trained to use a pistol and rifle
21               and taught how to kill American troops.
22                    Before the final session, Hayat was
                 given Miranda warnings (for the second time
23               that day) and signed an Advice of Rights form
                 (also for the second time).    Hayat reported
24               that at the training camp, he was told to
                 expect to receive orders in the United
25               States.    When someone wanted to transmit
                 orders to him, the person would first contact
26               Adil Khan (a prominent Islamic figure in the
                 Lodi, California area); Khan would contact
27               Shabbir Ahmed (the Imam at Hayat’s Lodi
                 mosque); and Shabbir would contact Hayat.
28               Also, by the end of the interview Hayat had
                                          7
     Case 2:05-cr-00240-GEB-DB Document 752 Filed 07/30/19 Page 8 of 36

1                suggested that his grandfather was involved
                 in jihadist activities, indicating that his
2                grandfather may have held a leadership
                 position   in  the   terrorist  camp   Hayat
3                attended.
4                     The FBI arrested Hayat at the end of
                 this set of interviews.
5
                      On January 26, 2006, the government
6                filed a second superseding indictment against
                 Hayat, charging him with one count of
7                violating   18 U.S.C.    § 2339A   (providing
                 material support to terrorists) and three
8                counts of violating 18 U.S.C. § 1001 (making
                 false statements to the FBI). Section 2339A
9                reads, in relevant part,
10                    Whoever provides material support
                      or   resources   or  conceals   or
11                    disguises the nature, location,
                      source, or ownership of material
12                    support or resources, knowing or
                      intending that they are to be used
13                    in preparation for, or in carrying
                      out,   a  violation   of  [various
14                    provisions prescribing penalties
                      for terrorist acts] . . . shall
15                    be . . . imprisoned not more than
                      15 years. . . .
16
                 18 U.S.C. § 2339A(a).       The statute defines
17               “material support or resources” as “any
                 property, tangible or intangible, or service,
18               including currency or monetary instruments or
                 financial securities, financial services,
19               lodging,    training,      expert    advice    or
                 assistance, safehouses, false documentation
20               or identification, communications equipment,
                 facilities,    weapons,     lethal    substances,
21               explosives, personnel (1 or more individuals
                 who   may   be    or   include    oneself),   and
22               transportation, except medicine or religious
                 materials.”        Id.   § 2339A(b)(1).       The
23               prosecution’s    case   was    that   Hayat   had
                 provided his personal services to a terrorist
24               organization by attending the training camps
                 in Pakistan and returning with the intent to
25               carry out acts of terrorism when directed to
                 do so.    The three counts of making false
26               statements to the FBI were related to Hayat’s
                 initial statements to various FBI agents in
27               California, in which he denied attending a
                 terrorist training camp while in Pakistan.
28
                                          8
     Case 2:05-cr-00240-GEB-DB Document 752 Filed 07/30/19 Page 9 of 36

1                      Hayat’s trial began on February 14,
                 2006.     In addition to the seven recorded
2                conversations between Hayat and Khan, the
                 government presented Khan’s testimony about
3                those conversations and Hayat’s confessions
                 to the FBI.    The jury viewed the videotaped
4                confessions, and several agents, including
                 Futa, Aguilar, and Sweeney, testified about
5                their interviews with Hayat. The government
                 also introduced a “scrapbook” that agents had
6                seized from Hayat’s parents’ garage, where
                 Hayat was living. The scrapbook bore Hayat’s
7                name on the cover and contained clippings
                 from Pakistani newspapers.     Several of the
8                articles in the scrapbook discussed Islamic
                 fundamentalist groups, including the Taliban,
9                and their leaders, including Osama bin Laden.
                 Khan testified that Hayat had shown him the
10               scrapbook while expressing support for the
                 fundamentalist    groups  described   in  the
11               articles.
12                    The government’s evidence also included
                 a note written in Arabic that government
13               agents had found in Hayat’s wallet after his
                 return from Pakistan.    Khaleel Mohammed, an
14               expert in Islamic studies who testified as an
                 expert witness for the government, testified
15               that the note was an Islamic supplication.
                 He provided the following translation of the
16               Arabic phrase: “Oh Allah we place you at
                 their throats and we seek refuge in you from
17               their evils.”     Mohammed opined that the
                 supplication was both uncommon and “not
18               peaceful,” and that the type of person who
                 would carry such a supplication was “[a]
19               person who perceives him or herself as being
                 engaged in war for God against an enemy.”
20
                      Finally,    the   government    presented
21               testimony from two additional experts, Hassan
                 Abbas and Eric Benn.     Abbas, an expert on
22               extremist groups, testified to the location
                 and nature of typical terrorist training
23               camps in Pakistan. Benn, a satellite imagery
                 expert who had analyzed satellite images to
24               determine the likelihood that there was a
                 militant training camp near Balakot between
25               2003 and 2005, characterized the likelihood
                 as “a good strong possible.”       He further
26               testified that when an analysis of the
                 satellite imagery was combined with the
27               description   Hayat  had   provided   in   his
                 confession about his travel to the camp, his
28               assessment of the likelihood that a military
                                          9
     Case 2:05-cr-00240-GEB-DB Document 752 Filed 07/30/19 Page 10 of 36

1                training   camp   existed         outside        Balakot
                 increased to “probable.”
2
                      Hayat did not testify. He presented an
3                expert, Anita Weiss, who testified that it is
                 common for Pakistanis to carry a talismanic
4                prayer, known as a ta’wiz, for protection
                 while traveling. The district court did not
5                permit Ms. Weiss to express her opinion on
                 whether the note found in Hayat’s wallet was
6                a ta’wiz because Weiss does not speak or read
                 Arabic.
7
                      Hayat also presented testimony from
8                eleven other witnesses—mostly FBI agents—and
                 from Naseem Khan, who had also testified for
9                the prosecution.     One aspect of Hayat’s
                 defense was that Khan was an unreliable
10               informant who had given the FBI implausible
                 information—namely a report that three Al
11               Qaeda members on the FBI’s most wanted list
                 had visited a mosque in Lodi—the accuracy of
12               which the FBI was unable to confirm, and
                 which was belied by testimony from a regular
13               attendee of the Lodi mosque who never saw the
                 men. Hayat’s counsel also elicited testimony
14               from Gary Schaaf, one of the agents who
                 interviewed Hayat, that Schaaf and other
15               agents used leading questions and that Hayat
                 seemed tired during the interview.          In
16               addition, agent Terry Rankhorn testified that
                 he had posed undercover as a convert to Islam
17               and met with Hayat four times in 2002; Hayat
                 never mentioned training camps to Rankhorn.1
18
     1 The magistrate judge supplemented the facts, finding: “Rankhorn also
19   testified that he felt Hayat’s talk was often ‘more boasting than actual
     substance.’” F&Rs at 8:28. The referenced “boasting” phrase was in
20   Rankhorn’s response to Mojaddidi’s examination question concerning Hayat’s
     uncle in Pakistan. March 30, 2006 RT (“RT” refers to the trial transcript) at
21   3423:17-25;3424:1–12. The trial testimony concerning this boasting phrase
     follows:
22         Q. Do you recall Hamid telling you that his – I’m sorry-- his uncle was
           the King of Pakistan and that he could get cigars for you?
23
           A. I don’t recall him saying he was the King. I recall him saying he
24         was a politician, an influential politician. And the conversation
           involved around he was getting some particularly hard to get cigarettes
           for Mr. Naseem Khan, and he had mentioned something to the effect of,
25         oh, I can get lots of things.
26         Q. Did you believe him when he said that?
27         A. At the time I didn’t personally believe he could.    It seemed to me to
           be more boasting than actual fact.
28
                                          10
     Case 2:05-cr-00240-GEB-DB Document 752 Filed 07/30/19 Page 11 of 36

1                       Jury deliberations began on April 12,
                   2005. On April 25, 2005, after nine days of
2                  deliberation, the jury returned a verdict of
                   guilty on all four counts charged in the
3                  indictment.
4    (alterations in original)(footnotes omitted).

5      The government’s objections to the Magistrate Judge’s findings

6                                    and recommendations

7           The    government    objects     to     the    following    findings:     that

8    Mojaddidi failed to adequately investigate whether Hayat had a

9    viable alibi defense and to present that defense during trial;

10   that    Mojaddidi      failed      to   adequately        search    for     a   false

11   confessions expert; that Mojaddidi failed to adequately search

12   for an Arabic language expert witness to counter the government’s

13   expert witness’s testimony on the meaning of the supplication

14   Hayat had in his wallet, failed to object to a portion of that

15   expert’s      testimony    as     prohibited    opinion    testimony       barred    by

16   Federal Evidence Rule 704(b), and failed to adequately counter

17   the government’s rebuttal closing argument on the probative value

18   of that expert’s testimony; that Mojaddidi and co-defendant’s

19   attorney      Johnny     Griffin     jointly     represented       Hayat    under     a

20   conflict of interest which adversely affected Hayat’s defense;

21   and    “any   finding”     that    Mojaddidi    was    ineffective    because       she

22

23          Q. Did Hamid seem to boast about other things in your conversations with
            him?
24
            A. His air was such that -- of course, this was only my opinion at the
            time, that it was more -- yes, more boasting than actual substance.
25
     RT 3423:17-25, 3424:1-8.
26          The magistrate judge also opines in a finding: “The taped conversations
     Hayat had with Naseem Khan showed a young man somewhat enamored of Pakistani
27   terrorist leaders, hoping to impress the older Khan, and easily lead [sic]
     into a promise that he would attend such a camp when he reached Pakistan.”
28   F&Rs at 52:10-13. This conclusory finding is rejected.
                                              11
     Case 2:05-cr-00240-GEB-DB Document 752 Filed 07/30/19 Page 12 of 36

1    failed to obtain a security clearance or to find counsel with a
2    security clearance.          Objs. at 19 n.17, 24:20-25, 25:1, 98:11,
3    114:2-12,        119:8,    125:25-28,      127:20-22,      130:9-12,       140:9-11,
4    143:16-18, 176:24-25.
5          The   government      argues    these     findings    should    be     rejected
6    because     the    magistrate     judge     misapplied     the    “legal     standard
7    governing habeas review, including that court’s erroneous refusal
8    to give deference to trial counsel’s decisions because of her
9    inexperience.”       Id. at 1:21–23.        Hayat rejoins:
10                The outcome of the proceedings below . . .
                  turned on the facts, which [the magistrate
11                judge] determined based largely on her
                  assessment of the testimony from multiple
12                witnesses at the 2018 [habeas] evidentiary
                  hearing over which [the magistrate judge]
13                presided.    Chief among those witnesses was
                  Wazhma    Mojaddidi,   Hamid  Hayat’s   trial
14                counsel.
15                     At    the    [habeas]    hearing . . .,   the
                  magistrate     heard    and    carefully   weighed
16                attorney Mojaddidi’s explanation of her trial
                  representation of Hamid . . . . Based on all
17                of the evidence before           [the magistrate
                  judge], including testimony from key experts,
18                the magistrate found as fact that Mojaddidi’s
                  ignorance of the law and errors in fact and
19                in   logic    led   her    to   make   “strategic”
                  decisions      that     were     uninformed    and
20                unreasonable,        constituting        deficient
                  performance.
21

22   Reply at 1:10-19 (footnote omitted).
23         The   magistrate      judge    finds      Mojaddidi’s      testimony    at   the
24   habeas evidentiary hearing “showed that she relied on Griffin,
25   [counsel for Hamid Hayat’s father and co-defendant Umer Hayat,]
26   to   such   an    extent   that     they   were   jointly     representing      Hamid
27   [Hayat].”        F&Rs at 107:15-16.         The magistrate judge also finds
28   Mojaddidi “understood that she was not competent to represent
                                                12
     Case 2:05-cr-00240-GEB-DB Document 752 Filed 07/30/19 Page 13 of 36

1    Hayat    without     mentorship     from     another        attorney.      [Mojaddidi]
2    testified that she undertook representation of Hamid because she
3    understood      that      she     ‘would     rely      on     [Griffin]     in    [her]
4    representation of Hamid’ . . . .                And, she relied on his advice
5    and her own research.”             Id. at 107:16-24 (some alterations in
6    original) (internal citation omitted).
7            The magistrate judge finds the “best evidence” of the joint
8    representation was “the decision that a rush-to-trial strategy
9    was in the best interests of both defendants.                         Mojaddidi simply
10   followed Griffin’s decisions that were in the best interests of
11   his client, not hers.”             Id. at 106:6-8.            The magistrate judge
12   “recognize[d] a joint defense agreement in which one defendant’s
13   attorney takes a lead role can be perfectly acceptable,” id. at
14   109:9–10, but finds in this case it became unacceptable “when the
15   first superseding indictment charged Hayat with material support
16   for terrorism, [because at that time] the basic defense strategy
17   [of rushing to trial caused] the representation of Hamid to come
18   into conflict with Griffin’s strategy for the representation of
19   Umer [Hayat],” id. at 105:20-22.                The magistrate judge finds this
20   conflict of interest “caused Hamid [Hayat]’s defense to forego
21   many viable litigation strategies,” and that “this adverse effect
22   should result in a presumption [that Hamid Hayat’s defense was]
23   prejudice[d]” under the United States Supreme Court’s presumed
24   prejudice rule.        Id. at 111:9, 13–14.
25           What   the   magistrate      judge       observed       during    the     habeas
26   evidentiary proceeding concerning Mojaddidi’s deficiencies in her
27   representation       of   Hayat    differs      from   what     the    district   judge
28   observed about Mojaddidi’s representation of Hayat during the
                                                13
     Case 2:05-cr-00240-GEB-DB Document 752 Filed 07/30/19 Page 14 of 36

1    trial proceedings.           Cf. Bean v. Calderon, 163 F.3d 1073, 1081
2    (9th Cir. 1998) (indicating that the evidence developed at a
3    habeas evidentiary hearing concerning counsel’s performance may
4    differ from evidence of how counsel represented defendant during
5    the jury trial proceedings; stating the evidence presented “at
6    the   federal     habeas     hearing   was    far   different   from     [what    was
7    observed about counsel’s representation of defendant during the]
8    jury [trial proceedings]”).            During trial proceedings, Mojaddidi
9    appeared     to   independently    and    ably      represent   Hayat,    and    that
10   representation did not appear tainted by a conflict of interest.
11         Neither      defense    counsel    informed      the   trial     judge     that
12   conflicts existed in this case.               Defense counsel did inform the
13   trial judge that “in certain areas [they had] a common, joint
14   defense.”2        “[W]e generally presume that the lawyer is fully
15   2 During a hearing on February 3, 2006, Mr. Griffin informed the district
16   judge:
           [R]ecognizing there are going to be two juries, and basically two
           cases being done in one, Ms. Mojaddidi will represent Mr. Hamid
17         Hayat and I’ll be representing Mr. Umer Hayat, we ─ in certain
           areas we have a common, joint defense. . . . [I]t’s our
18         intention, with the Court’s permission of course, to continue to
           assist each other even though, for example, say, my jury is not
19         in the courtroom.
                 That assist does not mean that I’m going to examine
20         witnesses on behalf of Mr. Hamid Hayat, but that I would be able
           to sit at counsel table, be present in the courtroom during that
21         portion where, frankly, it doesn’t involve Umer Hayat, and vice
           versa, when my jury, as I’m referring to it, is in the courtroom,
22         that Ms. Mojaddidi will be able to sit at counsel table and
           provide me assistance in terms of various matters, but she will
23         not, for example, object, examine any witnesses, but that she
           would be in the courtroom at counsel table providing me
24         assistance.
     RT 60:17–25, 61:1–9.
           Further, during the proceeding on February 14, 2006, Mr. Griffin stated:
25               The defense jointly has retained Mark Reichel, private
           attorney from Sacramento, to provide consultation to the defense
26         jointly.    It is not anticipated at this point that he would
           examine any witnesses. He may very well assist in the preparing
27         briefs and motions if various issues come up during the course of
           the trial.
28               If, however, we determine that we want him to play a role
                                              14
     Case 2:05-cr-00240-GEB-DB Document 752 Filed 07/30/19 Page 15 of 36

1    conscious of the overarching duty of complete loyalty to his or
2    her client. Trial courts appropriately and ‘necessarily rely in
3    large measure upon the good faith and good judgment of defense
4    counsel.’”      Burger v. Kemp, 483 U.S. 776, 784 (1987) (quoting
5    Cuyler v. Sullivan, 446 U.S. 335, 347 (1980)).
6                  [T]he rule applied when the trial judge [was]
                   not aware of [an asserted] conflict (and thus
7                  not obligated to inquire) is that prejudice
                   [resulting from counsel’s representation of a
8                  defendant] will be presumed only if [a shown]
                   conflict has significantly affected counsel’s
9                  performance—thereby rendering the verdict
                   unreliable, even though . . . prejudice [from
10                 counsel’s representation under the Strickland
                   standard)] cannot be shown.
11

12   Mickens v. Taylor, 535 U.S. 162, 172–73 (2002).
13           However,     the   Ninth        Circuit     states     in   United    States   v.
14   Walter-Eze,     869 F.3d         891,    906    (9th    Cir.   2017),   cert.   denied,
15   139 S.Ct. 1196 (2019), that the United States Supreme Court’s
16   “reasoning regarding when prejudice should be presumed does not
17   control,”     when    vindication         of    a   petitioner’s      Sixth   Amendment
18   right    to   counsel      can    be    resolved       under   Strickland’s     familiar
19   performance-and-prejudice framework, explaining:
20                      As the Supreme Court clarified in
                   Mickens, the presumed prejudice rule was not
21                 intended “to enforce the Canons of Legal
                   Ethics, but to apply needed prophylaxis in
22                 situations   where   Strickland   itself   is
                   evidently inadequate to assure vindication of
23                 the defendant’s Sixth Amendment right to
                   counsel.”   It follows that where a case is
24                 sufficiently straightforward such that it can
25         on the record in the case, he would, with request and permission
           of the Court, request to substitute in as either co-counsel or
26         association of counsel either for me or Ms. Mojaddidi.   He will
           not step in as attorney of record for both of us because each
27         defendant has separate counsel.
     RT 18:22-25, 19:1-8.    Mr. Reichel is an experienced federal criminal
28   law practitioner.
                                                    15
     Case 2:05-cr-00240-GEB-DB Document 752 Filed 07/30/19 Page 16 of 36

1                be   resolved  under    Strickland’s   familiar
                 performance-and-prejudice     framework,   [the
2                Cuyler   v.   Sullivan]    rule   of   presumed
                 prejudice does not apply.
3

4    Id. (internal citation omitted).              Therefore, Hayat’s motion is

5    analyzed under Strickland’s performance-and-prejudice framework.

6                Ineffective Assistance of Counsel Claims

7                     Under Strickland . . . an ineffective
                 assistance   of    counsel    claim    has   two
8                components.   First, the defendant must show
                 that counsel’s performance was deficient.
9                This   requires     showing    that    counsel’s
                 representation    fell   below    an   objective
10               standard of reasonableness.         There is a
                 strong presumption that counsel’s conduct
11               falls within the wide range of reasonable
                 professional    assistance.        Second,   the
12               defendant must show that the deficient
                 performance prejudiced the defense.         This
13               requires showing that counsel’s errors were
                 so serious as to deprive the defendant of a
14               fair trial, a trial whose result is reliable.
15   Stanley v. Cullen, 633 F.3d 852, 862 (9th Cir. 2011) (internal

16   quotations and citations omitted).

17         The   magistrate      judge     finds    Mojaddidi    committed     several

18   errors, and that Mojaddidi’s failure to adequately investigate

19   whether alibi witnesses existed who knew of Hayat’s whereabouts

20   during    the   time   he   was     charged    with   attending   a     terrorist

21   training camp and to present that defense during the trial is

22   singularly prejudicial.

23     Failure to investigate potential alibi witnesses and to present

24                                 an alibi defense

25         The   government      objects    to     the   alibi   defense     findings,

26   arguing Mojaddidi “exercised her own independent judgment . . .

27   to pursue an alternative defense strategy over an alibi defense,

28   based on the totality of facts known to her and based on her
                                             16
     Case 2:05-cr-00240-GEB-DB Document 752 Filed 07/30/19 Page 17 of 36

1    belief that it would be in the best interests of Hayat.”              Objs.
2    at 54:24-26.     Hayat rejoins that the magistrate judge considered
3    “Mojaddidi’s testimony concerning her justifications for failing
4    to conduct [an adequate investigation of the viability of an
5    alibi defense and] deemed all of them unreasonable, resting as
6    they did on errors of fact, law, and/or logic.”            Reply at 12:25-
7    26, 13:1.
8          The magistrate judge finds Mojaddidi’s failure to adequately
9    investigate the viability of an alibi defense was objectively
10   unreasonable, explaining:
11                    The evidence adduced at the evidentiary
                 hearing   showed  that   Mojaddidi   initially
12               considered an alibi defense.     (IV TR 732.)
                 She testified that in her discussions with
13               Hayat, she learned that he spent his time in
                 Pakistan in either Behboodi or Rawalpindi.
14               (Id. at 726-27.)   He told her he spent time
                 playing cricket, playing video games, and
15               hanging out in front of the local store in
                 Behboodi.   (Id. at 727.)   She knew that he
16               spent time with family members and that there
                 were others in Pakistan who could testify to
17               his whereabouts. (Id.)
18                     . . . .
19                    . . .   Despite knowing that there were
                 others   in   Pakistan   who  could   provide
20               information on Hayat’s whereabouts, Mojaddidi
                 testified that she did not conduct, or have
21               an   investigator   conduct,  interviews   of
                 witnesses in Pakistan. (Id. at 781.)
22
                      In her declaration in support of Hayat’s
23               motion for a new trial, Mojaddidi stated that
                 she was also aware that [Hayat’s cousin],
24               Jaber Ismail, “had spent a substantial amount
                 of time with Hamid in Pakistan.”     (ECF No.
25               441-2 at 2.)   However, because Jaber was in
                 Pakistan at the time of trial, Mojaddidi
26               stated that she “knew [she] would be unable
                 to serve him with a subpoena to testify at
27               Hamid’s trial.”   (Id.)   At the evidentiary
                 hearing, Mojaddidi testified that she did not
28               interview Jaber. (IV TR 738.)
                                      17
     Case 2:05-cr-00240-GEB-DB Document 752 Filed 07/30/19 Page 18 of 36

1                     Mojaddidi summarized her investigation
                 into a possible alibi defense as follows: “I
2                spoke with his mother, his uncle, I reviewed
                 the [FBI interview reports in the] 302s, and
3                one of his cousins was a person that I did
                 consider, and ultimately decided not to use
4                him.” (IV TR 737.)
5                      . . . .

6                     Mojaddidi testified that she did not
                 consider many potential alibi witnesses as
7                viable because they did not see Hayat every
                 day.   For example, she did not believe the
8                Pakistanis that Hayat played cricket with on
                 a regular basis were viable witnesses because
9                Hayat did not tell her that he played cricket
                 every day. . . .
10
                       . . . .
11
                       . . . When asked whether she considered
12               Hayat’s statement that he had attended a
                 [terrorist training] camp for three to six
13               months, Mojaddidi testified that she did not
                 “know why I would pursue something that I
14               knew my client told me wasn’t true.” (Id. at
                 782.)     However, Mojaddidi was aware that
15               Hayat’s    confession,   which  referred   to
                 attending a camp for “months,” provided the
16               basis for the government’s case.     (Id. at
                 743.)
17
                      Mojaddidi testified that she was unaware
18               that Rule 15 [of the Rules of Criminal
                 Procedure] permitted her to seek to take the
19               depositions of foreign witnesses in lieu of
                 in-court testimony.    (IV TR 737.) . . .
20               Mojaddidi also testified that Rule 15 was not
                 relevant because she had rejected an alibi
21               defense on the basis of a lack of “viable”
                 witnesses. However, that testimony is belied
22               by other evidence.
23                     . . . .

24                    First, Mojaddidi believed that the only
                 legitimate alibi witnesses were witnesses who
25               saw Hayat every day.     Yet, the indictment
                 charged Hayat with attending a terrorist
26               training camp for a “period of months,” and
                 the only evidence adduced at trial regarding
27               Hayat’s attendance at a training camp was
                 that he had done so for somewhere between
28               three and six months.    Thus, Mojaddidi was
                                          18
     Case 2:05-cr-00240-GEB-DB Document 752 Filed 07/30/19 Page 19 of 36

1                not   required    to    account    for    Hayat’s
                 whereabouts every day in Pakistan over the
2                two years he was there.       Rather, an alibi
                 defense needed to show that Hayat was seen
3                during every continuous three-month period
                 between October 2003 and November 2004, the
4                dates identified in the indictment. Further,
                 Mojaddidi’s uncertainty about the frequency
5                with which witnesses in Pakistan saw Hayat
                 provided “no reasonable basis” to decide not
6                to investigate. See Duncan [v. Ornoski], 528
                 F.3d [1222,] 1235 [(9th Cir. 2008)] (defense
7                counsel’s    “mere”    belief     that    certain
                 testimony “might not be helpful” provided no
8                basis to decide not to investigate it
                 further); Ramonez v. Berghuis, 490 F.3d 482,
9                489 (6th Cir. 2007) (a decision to forego
                 investigation into witnesses based on a
10               “guess” about what those witnesses might say
                 is not reasonable); Rios v. Rocha, 299 F.3d
11               796, 806 (9th Cir. 2002) (an unreasonable
                 assumption is not a basis for a reasonable
12               strategic decision); Lord v. Wood, 184 F.3d
                 1083, 1095 (9th Cir. 1999) (counsel’s “vague
13               impression” that witnesses were not credible
                 insufficient   to    excuse   his    failure   to
14               interview them).
15                    Second, Mojaddidi was unaware of Rule 15
                 of the Rules of Criminal Procedure.        “An
16               attorney’s ignorance of a point of law that
                 is   fundamental  to   [her   client’s]   case
17               combined with [her client’s] failure to
                 perform basic research on that point is a
18               quintessential   example    of    unreasonable
                 performance under Strickland.”      Hinton v.
19               Alabama, 571 U.S. 263, 274 (2014).       While
                 Mojaddidi may have had good reason to reject
20               [certain individuals that the government
                 considered   to  have   been   involved   with
21               terrorism] as potential witnesses, she did
                 not have any such basis to reject others in
22               Pakistan. Because she felt she had no way to
                 obtain their testimony, Mojaddidi failed to
23               conduct an investigation into the possible
                 testimony of other Pakistani witnesses. As a
24               result, Mojaddidi failed to make informed
                 decisions about an alibi defense.
25
                       . . . .
26
                      This court also notes that the evidence
27               in the record is sparse about just what sort
                 of investigation Mojaddidi conducted.    She
28               appeared to recall only talking with Hayat
                                          19
     Case 2:05-cr-00240-GEB-DB Document 752 Filed 07/30/19 Page 20 of 36

1                and his mother for a “list” of potential
                 alibi witnesses. She did not recall talking
2                with his other family members but stated that
                 she believed she did so. She did not testify
3                about just what she asked Hayat’s family
                 members regarding possible alibi witnesses.
4                Did she ask Hayat and his family members
                 appropriately probing questions to identify
5                friends and family members in Pakistan? Or,
                 as the evidence before this court indicates,
6                did she make little attempt to investigate
                 witnesses in Pakistan because she did not
7                feel she could obtain their testimony?
8                     Mojaddidi’s misconceptions caused her to
                 make “strategic” decisions that were wholly
9                uninformed.    Mojaddidi’s determination that
                 witnesses were not viable was based on an
10               error in logic. She did not understand that
                 an alibi witness did not have to have been
11               with Hayat every day. Her determination was
                 further based on an unreasonable lack of
12               knowledge of criminal law because she was
                 unaware of Rule 15.        For these reasons,
13               Mojaddidi’s decision that the witnesses were
                 not viable was not a reasonable basis for her
14               tactical    decision    to    forego   further
                 investigation into alibi witnesses and to
15               give up on an alibi defense.     See Thomas v.
                 Chappell, 678 F.3d 1086, 1104 (9th Cir. 2012)
16               (counsel’s decision not to call a witness can
                 only be considered tactical if he had
17               “sufficient information with which to make an
                 informed decision”); Avery v. Prelesnik, 548
18               F.3d 434, 437 (6th Cir. 2008) (Counsel cannot
                 make a strategic decision not to have alibi
19               witnesses testify when “he had no idea what
                 they   would    have    said.”)      Moreover,
20               Mojaddidi’s conduct, without considering her
                 “strategy,” was objectively unreasonable.    A
21               reasonably competent attorney would have done
                 more to investigate Hayat’s alibi.
22
                      Finally, it is worth noting that an
23               alibi defense was not at odds with challenges
                 to the government’s evidence.       Mojaddidi
24               could very well have initiated investigations
                 in Pakistan early on and then determined
25               whether the witnesses would be able to appear
                 in the United States or whether she would
26               need to move for Rule 15 depositions.     She
                 had months to do so.      Showing that Hayat
27               could not have been at a jihadi training camp
                 for the “period of months” specified in the
28               indictment   would   have   been   completely
                                          20
     Case 2:05-cr-00240-GEB-DB Document 752 Filed 07/30/19 Page 21 of 36

1                  consistent with the defense that Hayat’s
                   confession should not be credited and the
2                  government lacked other supporting evidence.
3    F&Rs    at   24:20-25,     26:7-19,   27:2-5,       14-23,     28:19-22,    29:1-21,

4    32:18-25,      33:1-20     (some    alterations       in     original)     (footnote

5    omitted).

6           These factual findings are adopted.             “A lawyer has a duty to

7    investigate      what    information . . .         potential      [alibi]-witnesses

8    possess, even if [she] later decides not to put them on the

9    stand.”      Sanders v. Ratelle, 21 F.3d 1446, 1457 (9th Cir. 1994)

10   (internal quotations and original alterations omitted).                       “While

11   it     is    strongly    presumed     that    [defense]        counsel     made   all

12   significant decisions in the exercise of reasonable professional

13   judgment, . . .         counsel    cannot     be    said     to   have    [exercised

14   reasonable      professional      judgment]    without       first   procuring    the

15   information necessary to make such a decision.”                          Williams v.

16   Filson, 908 F.3d 546, 567 (9th Cir. 2018) (internal quotations

17   and citation omitted).

18          Failure to procure and present a false confession expert

19          The United States also objects to the magistrate judge’s

20   following findings that Mojaddidi was ineffective because she did

21   not procure a false confession expert:

22                 The evidence before the [magistrate judge]
                   makes clear that Mojaddidi did not seriously
23                 consider using a false confessions expert.
                   Rather, she and Griffin, from the beginning,
24                 decided that [former FBI special agent James]
                   Wedick    would     testify  about:   (1) the
25                 interrogation techniques used and, (2) why
                   those techniques can render a confession
26                 unreliable.   The problem is that Wedick did
                   not have the expertise to testify to that
27                 second, and most important, point. As noted
                   by the district [judge in a ruling on the
28                 government’s    motion   to exclude  Wedick’s
                                             21
     Case 2:05-cr-00240-GEB-DB Document 752 Filed 07/30/19 Page 22 of 36

1                proposed testimony], Wedick had no background
                 in psychology or other expertise to talk
2                about   the  effect   of   the  interrogation
                 techniques on a suspect.
3

4    F&Rs at 60:1-7.

5          The United States argues:

6                Mojaddidi   reviewed   all   of   Hayat’s    FBI
                 interviews   and   believed   that   the    most
7                important evidence against him was his
                 confession.    (W.M. Depo. 49:5-14, 68:16-18,
8                162:18-19, 207:6-11; Tr. 743:2-4).           Ms.
                 Mojaddidi was familiar with methods to
9                challenge purported false confessions, had
                 “learned    about”     the    law     governing
10               voluntariness of a confession, and had
                 discussed it with Mr. Griffin and James
11               Wedick, a former FBI special agent with 35
                 years of experience, who was an investigator
12               for [Hamid] Hayat and Umer [Hayat] before and
                 through their 2006 trials. (W.M. Depo. 41:9-
13               14, 70:4-16; Tr. 574:14-610:22, 583:6-11,
                 744:2-15). Ms. Mojaddidi originally intended
14               to challenge Hayat’s confession with a
                 defense expert on false confessions and
15               cross-examination     of     his     government
                 interrogators. (W.M. Depo. 207:12-209:17). .
16               .   .  Ms.   Mojaddidi   “certainly”   knew    a
                 challenge   to   the   “voluntariness”    of   a
17               confession was a legal basis for a motion to
                 suppress. (Tr. 744:18-20).
18
                      The defense intended to call Wedick as
19               an expert to explain why Hayat’s confession
                 was unreliable.     (W.M. Depo. 70:9-16; Tr.
20               594:6-9).     As an FBI agent, Wedick had
                 conducted    hundreds    of   interviews    and
21               interrogations, and agreed to serve as an
                 expert to offer an opinion on the techniques
22               used to elicit Hayat’s confession, among
                 other things. (W.M. Depo. 207:16-208:4; Tr.
23               575:12, 604:6-21, 724:9-25; Gov. Sup. Ans.
                 Ex. 18). Ms. Mojaddidi was aware Wedick had
24               never previously qualified as an expert in
                 the field of false confessions but she
25               believed he would be “good” and would be
                 deemed qualified to testify.       (W.M. Depo.
26               70:21-23, 71:5-7, 208:16-17, 286:4-6).      Ms.
                 Mojaddidi   was   aware    there   were   other
27               potential   false   confession   experts,   and
                 considered information sent to her by other
28               experts in the field but did not contact
                                          22
     Case 2:05-cr-00240-GEB-DB Document 752 Filed 07/30/19 Page 23 of 36

1                  them.     (Id.   at   70:24-71:7,  208:7-17).
                   Ultimately, she decided to utilize Wedick as
2                  an expert on behalf of Hayat.     (W.M. Depo.
                   208:18-209:1; Tr. 594:6-9).
3

4    Objs. at 98:16-28, 99:1-8 (footnote omitted).

5          The   United     States    further       argues:     “Mojaddidi      reasonably

6    believed       that    Wedick’s         experience         in      conducting        FBI

7    interrogations        would      be     sufficient          to      establish        his

8    qualifications to offer an expert opinion concerning the defense

9    theory of Hayat’s purportedly unreliable confession.”                           Id. at

10   113:1-3.       Mojaddidi      disclosed    Wedick     in    her    Rule   16    of   the

11   Federal     Rules     of     Criminal     Procedure        disclosure      statement,

12   explaining:

13                 Wedick would testify, among other things,
                   that “the FBI Sacramento office had the
14                 capability   to   videotape   Hamid   Hayat’s
                   interview right when it actually started”;
15                 that   “the  interviewing   agents  did   not
                   consider but should have considered [Hayat’s]
16                 vulnerabilities as an interviewee”; and that
                   the agents “all used leading questions during
17                 the interviews of Hamid Hayat.”
18   Hayat, 710 F.3d at 903 (alteration in original).

19         The   United    States    moved     for   an   order       excluding     Wedick’s

20   proposed testimony, and the motion was granted.                      F&Rs at 57:11–

21   25, 58:1–7.

22                 The   district   [judge]  excluded   Wedick’s
                   testimony in its entirety, finding that much
23                 of the testimony was of “marginal probative
                   value” and that its value was outweighed by
24                 the risk of confusing the jury, wasting time,
                   and presenting needless cumulative evidence.
25                 The [district judge] also concluded that
                   Wedick’s testimony “would not assist the
26                 trier of fact.”
27   Hayat, 710 F.3d at 903.

28         Hayat     has    not     shown    that     Mojaddidi         was    objectively
                                               23
     Case 2:05-cr-00240-GEB-DB Document 752 Filed 07/30/19 Page 24 of 36

1    unreasonable in her belief that Wedick could be qualified to
2    testify as a false confession expert.                   Further, during trial,
3    Mojaddidi “thoroughly explored the conduct of the [FBI] agents
4    who participated in Hayat’s interview, including the improper use
5    of   leading    questions,       during    her   cross-examination        of   those
6    agents.”       Id.    Therefore, the magistrate judge’s finding that
7    Mojaddidi’s     failure    to     procure    a   different      false    confession
8    expert constituted        deficient representation is rejected.
9     Failure to procure and present an Arabic language defense expert
10                        on the meaning of the supplication
11         The   United     States    objects    to   the    finding   that    Mojaddidi
12   failed to adequately search for an Arabic language expert to
13   counter the government’s Arabic language expert’s testimony on
14   the supplication Hayat carried in his wallet.                   Objs. at 132:18–
15   23, 133:1–21.         The United States argues: “Mojaddidi could not
16   obtain an Arabic-speaking expert to opine on the correctness of
17   Dr. Mohammed’s translation and focused instead on effectively
18   cross-examining him.”        Id. at 128:24-25.
19         Hayat replies:
20               [the magistrate judge noted] the sparseness
                 of the record regarding Mojaddidi’s efforts
21               at locating an Arabic language expert -
                 Mojaddidi   provided   no  details   in  her
22               testimony nor supporting documentation as to
                 those efforts – the magistrate stated that
23               “without knowing who those people were it is
                 not possible to determine whether any would
24               have qualified as an expert or what their
                 testimony could have been.” (F&R at 86.)
25

26   Reply at 36:6-10.
27         The magistrate judge finds:
28                        Mojaddidi    testified      at    her   deposition
                                             24
     Case 2:05-cr-00240-GEB-DB Document 752 Filed 07/30/19 Page 25 of 36

1                that she attempted to find an Arabic language
                 expert who could testify about the meaning of
2                the supplication.     (Mojaddidi Depo. at 199
                 (ECF No. 548 at 239).)       Mojaddidi further
3                testified that [defense expert Anita Weiss]
                 provided some names and Mojaddidi contacted
4                people . . . who might be able to provide
                 that testimony. (Id.) However, [Mojaddidi]
5                was   “unsuccessful.”      (Id.)      Mojaddidi
                 estimated that she contacted “at least ten”
6                people to testify regarding the supplication.
                 (Id. at 200.) She was unable to identify any
7                of the people she contacted.
8    F&Rs at 86:5-11.

9          The magistrate judge also finds:

10               The record is sparse about Mojaddidi’s
                 conduct in attempting to locate an Arabic
11               language   expert   to   testify  about   the
                 supplication.   While she testified that she
12               contacted “at least ten people,” without
                 knowing who those people were it is not
13               possible to determine whether any would have
                 qualified   as  an   expert   or what   their
14               testimony could have been. . . .
15                     Hayat provides an article from the
                 Atlantic Monthly, published in October 2006,
16               shortly after trial. The author contacted
                 Professor Bernard Haykel, who had testified
17               for the defense in a 2003 terrorism trial in
                 Detroit; Ingrid Mattson, a professor of
18               Islamic Studies at Hartford Seminary; and
                 Salman Masood, a Pakistani journalist in
19               Islamabad.   (EH Ex. ZZ at 90-91.)    Each of
                 these    people    was   familiar  with   the
20               supplication and told the author it is
                 “common.” The fact that the article’s author
21               found three people who knew the supplication,
                 two of whom who were scholars and potential
22               experts, shows that there were experts
                 available.    Haykel testified in the present
23               case that he was available in March 2006 and,
                 if asked, would have testified at Hayat’s
24               trial.
25   F&Rs at 86:14-28, 87:1-2.

26         The    information    Mojaddidi       provided    during   the     habeas

27   proceeding     on    her   efforts     to     find     an   Arabic     language

28   supplication expert fails to evince that when she discontinued
                                          25
     Case 2:05-cr-00240-GEB-DB Document 752 Filed 07/30/19 Page 26 of 36

1    her    search,       that   information        “would   [have    led]   a    reasonable
2    attorney to [conclude there was no need to search] further.”
3    Wiggins v. Smith, 539 U.S. 510, 527 (2003).                     “Strickland demands
4    that such decisions be reasonable and informed.”                            Jennings v.
5    Woodford, 290 F.3d 1006, 1014 (9th Cir. 2002) (citing Strickland,
6    466 U.S. at 691).           Therefore, the magistrate judge’s findings on
7    this issue are adopted.
8      Failure to object to Dr. Mohammed’s testimony under Rule 704(b)
9           The    United    States       objects    to   the   finding   that     Mojaddidi
10   should have challenged Dr. Mohammed’s testimony as impermissible
11   opinion on Hayat’s state of mind under Rule 704(b), because the
12   “legal precedent ‘raised serious questions’ about this issue.”
13   F&Rs   at    83:20-22.         The    United     States    argues    this    conclusion
14   “conflicts with the Ninth Circuit’s holding in Hayat, 710 F.3d at
15   901-02       that,     under     established         precedent,      Dr.     Mohammed’s
16   testimony was proper under Rule 704(b).”                        Objs. at 124:14-15.
17   Hayat rejoins the government is wrong because “a ruling that the
18   admission of evidence did not constitute plain error does not
19   mean that evidence should have and would have been admitted over
20   a proper objection.”           Reply at 34:5-7.
21          Hayat has not shown that Mojaddidi’s failure to object to
22   this testimony was constitutionally deficient representation:
23                 Under [Ninth Circuit] precedent, Rule 704(b)
                   does   not   bar    testimony   supporting  an
24                 inference or conclusion that a defendant does
                   or does not have the requisite mental state,
25                 so long as the expert does not draw the
                   ultimate inference or conclusion for the jury
26                 and the ultimate inference or conclusion does
                   not     necessarily      follow    from    the
27                 testimony. . . .
28                         . . . .
                                                26
     Case 2:05-cr-00240-GEB-DB Document 752 Filed 07/30/19 Page 27 of 36

1                       . . . Mohammed testified about the kind
                   of person who would carry a note such as the
2                  one found in Hayat’s wallet, but he never
                   commented directly on Hayat’s mental state.
3

4    Hayat,    710 F.3d   at     901–02    (internal     quotations   and    citations

5    omitted).

6            The magistrate judge’s finding is rejected because Hayat has

7    not shown Mojaddidi’s failure to object fell below the objective

8    standard of reasonableness.

9                                   Other Objections

10           The government objects to “any finding that Ms. Mojaddidi’s

11   failure to seek a security clearance was deficient.”                  Objs. at 19

12   n.17.     The United States argues this finding should be reversed

13   “because it is unnecessary to dispose of Hayat’s claim and, more

14   importantly, establishes a rule, contrary to law, that defense

15   counsel in a case possibly involving classified information is

16   per se ineffective for failing to seek and obtain an unnecessary

17   security      clearance.”     Id.      This    conclusory    legal     finding   is

18   rejected.

19           The   government    also     objects   to    the   admission    of   Tahir

20   Anwar’s affidavit and testimony during the habeas proceeding,

21   arguing this evidence “was inadmissible because he was not a

22   percipient witness and therefore could not offer a lay opinion on

23   facts he did not perceive.”            Objs. at 131 n.92.        The magistrate

24   judge     finds   Anwar’s    testimony       was    admissible   as    percipient

25   witness evidence under Evidence Rule 701, and has probative value

26   on the deficiency representation finding that Mojaddidi should

27   not have aborted her search for an Arabic language expert on the

28   meaning of the supplication Hayat possessed when she did.                     F&Rs
                                             27
     Case 2:05-cr-00240-GEB-DB Document 752 Filed 07/30/19 Page 28 of 36

1    at 90:24–27, 91:1–5.            The admissible portion of the challenged
2    lay    witness       evidence        has     minimal          probative      value    on    the
3    deficiency finding that Mojaddidi should have procured an Arabic
4    speaking expert witness on the meaning of the supplication to
5    more     effectively        counter        the    prosecution’s           expert     witness’s
6    testimony on this issue.
7           The    government       also        objects       to    the   magistrate        judge’s
8    findings that Mojaddidi was ineffective when she failed to object
9    to the government’s rebuttal closing argument on the probative
10   value of Dr. Mohammed’s testimony and by her failure to respond
11   to the government’s characterization of Dr. Mohammed’s testimony
12   in her closing argument.              Objs. at 140:9–11.
13          Mojaddidi gave her closing argument before the government
14   gave a rebuttal closing argument, so she was not authorized to
15   make additional closing argument.                      Standard procedure in criminal
16   cases in which the government must prove each element of a crime
17   beyond a reasonable doubt prescribes that the government gives
18   its opening closing argument, followed by the defense closing
19   argument,      and     then    the     government            gives   a    rebuttal    closing
20   argument.          Further,    abstaining             from    objecting     during    closing
21   argument is a common choice: “Because many lawyers refrain from
22   objecting          during . . .       closing          argument,          absent     egregious
23   misstatements, the failure to object during closing argument is
24   within       the    ‘wide     range’       of     permissible        professional          legal
25   conduct.”          United States v. Necoechea, 986 F.2d 1273, 1281 (9th
26   Cir. 1993) (citing Strickland, 466 U.S. at 689), as amended on
27   denial of reh’g (Apr. 15, 1993).
28          In    addition,      Mojaddidi        appears          to   have    anticipated      and
                                                      28
     Case 2:05-cr-00240-GEB-DB Document 752 Filed 07/30/19 Page 29 of 36

1    adequately      addressed    the    subject   portion   of   the   government’s
2    rebuttal closing argument when she gave her closing argument, and
3    her closing argument has not been shown to be an objectively
4    unreasonable argument.             See RT 4322:2–25, 4323:1–25, 4324:1-2
5    (April 12, 2006).3          Further, the trial judge explained to the
6    jury in the jury instructions that closing arguments are not
7    evidence, and if the facts as jurors remember them differ from
8    the way the lawyers state them, each juror’s memory of them
9    controls.
10
     3   The relevant portion of Mojaddidi’s closing argument follows:
11           The government’s expert, Dr. Mohammed, testified that it was a
             prayer carried by a warrior. Dr. Mohammed admitted on the stand
12           that his views were controversial amongst Muslim scholars. . . .
                   Dr. Mohammed has never been to Pakistan and he doesn’t
13           understand the culture.    In fact, he had to send e-mail asking
             former students of his, who are not scholars, what the
14           significance of carrying such a prayer was in Pakistan.         He
             didn’t know himself.    And he ultimately based his opinion about
15           that prayer on a person he’s never met in Uzbekistan, and on a
             man who no longer works for an Egyptian university because of his
16           radical views.
                   . . . He essentially called random people who he knew would
             agree with him.
17                 And he catered his testimony to draw one conclusion. Even
             when I asked him about the two major sources that he relied upon,
18           and I pointed out that one of those sources had this prayer in
             the Book of Traveling, he attempted to put that in the context of
19           jihad.   He had one goal.    That was the conclusion he wanted to
             draw, and he was going to draw it however he had to.
20                 He also gave a literal translation, and admitted that
             literal translations can often change the meaning of the words.
21                 See, the problem with Dr. Mohammed’s testimony about that
             prayer is that he has no idea of the cultural context of carrying
22           such a prayer in Pakistan.      He can’t possibly because he just
             doesn’t know about Pakistani culture.
23                 Dr. Anita Weiss, however, is an expert on Pakistani
             culture. You heard her tell you that carrying prayers in Arabic
24           is a very common practice in Pakistan, especially by travelers
             for safety reasons. The government either doesn’t understand the
             cultural significance of carrying a ta’wiz or it didn’t want you
25           to know about it. Because had they asked their other expert, Mr.
             Abbas, who knows about Pakistani culture, he would have told them
26           that Dr. Mohammed’s conclusions were wrong, and that prayers like
             those are commonly carried by travelers and not warriors. So Dr.
27           Mohammed’s testimony itself was problematic.     And the existence
             of that prayer in Hamid’s wallet doesn’t prove that he went to a
28           terrorist training camp.
                                             29
     Case 2:05-cr-00240-GEB-DB Document 752 Filed 07/30/19 Page 30 of 36

1          Therefore, these findings are rejected.
2                                          Prejudice
3          Since    Hayat       has    shown    his   counsel’s     representation       was
4    deficient      on   two    issues,    the       remaining    question       is   whether
5    Hayat’s defense was prejudiced by counsel’s errors.                          Hayat “is
6    deemed to have suffered ‘prejudice’ as the result of [counsel’s]
7    performance if he succeeds in demonstrating that ‘there is a
8    reasonable probability that, but for counsel’s errors, the result
9    of the proceeding would have been different.’”                      Bonin, 59 F.3d at
10   833   (quoting      Wade    v.    Calderon,      29 F.3d    1312,    1323    (9th   Cir.
11   1994), overruled on other grounds by Rohan ex rel. Gates v.
12   Woodford, 334 F.3d 803, 815 (9th Cir. 2003)).
13         To determine prejudice, the court “must compare the evidence
14   that actually was presented to the jury with that which could
15   have been presented had counsel acted appropriately.”                       Cannedy v.
16   Adams,   706    F.3d      1148,    1163   (9th    Cir.     2013)    (quoting     Thomas,
17   678 F.3d at 1102), as amended on denial of reh’g, 733 F.3d 794
18   (9th Cir. 2013).           The court then decides whether “a reasonable
19   probability” exists that a juror “hearing the additional evidence
20   developed in the postconviction [habeas] proceedings,” would have
21   made a different decision.                Williams v. Taylor , 529 U.S. 362,
22   396–97 (2000).       “Some errors will have had a pervasive effect on
23   the inferences to be drawn from the evidence, altering the entire
24   evidentiary picture, and some will have had an isolated, trivial
25   effect.”      Strickland, 466 U.S. at 695–96.
26     Prejudice from failure to investigate potential alibi witnesses
27         Hayat’s habeas counsel presented six alibi witnesses at the
28   habeas evidentiary hearing.                F&Rs at 11:28.            These witnesses
                                                30
     Case 2:05-cr-00240-GEB-DB Document 752 Filed 07/30/19 Page 31 of 36

1    could     have    testified     at    trial    if     Mojaddidi     had     adequately
2    investigated a potential alibi defense and presented that defense
3    during trial.       The magistrate judge finds all six alibi witnesses
4    sufficiently       credible,    explaining         that   notwithstanding      Hayat’s
5    confession that he attended a training camp for three to six
6    months,    the     witnesses’    testimony         “directly      contradicted”     the
7    confession, their “testimony was consistent,” and demonstrated
8    that    “the     longest   period     of    time    Hayat   was    absent    from   his
9    family’s village in Behboodi was one week.”                        F&Rs at 47:5-10.
10   The magistrate judge explains:
11                  [the      six     witnesses]       accumulated
                    testimony . . . show[s] that Hayat was not
12                  absent from Behboodi or Rawalpindi for any
                    consecutive three-month period.     The court
13                  has no problem accepting the fact that family
                    members and good friends, who typically saw
14                  Hayat on a daily or weekly basis when he was
                    in   Pakistan  at   that  time,   would   have
15                  remembered such an extended absence.     Their
                    memories did not need to be perfect about the
16                  events of those two years to have that
                    recollection.
17
                         Further, the witnesses corroborated each
18                  other on some important points during the
                    relevant time period of Fall 2003 to Fall
19                  2004. Raheela[, Hayat’s sister,] and Jaber[,
                    Hayat’s cousin,] recalled that when Hayat’s
20                  family first arrived in Pakistan, they spent
                    a short period of time in Rawalpindi before
21                  moving to Behboodi where they resided during
                    their stay. (I TR 131-32; II TR 308.)
22                  Raheela   and    Rafaqat[,   Hayat’s   friend,]
                    recalled that Hayat’s trips to Rawalpindi
23                  with his family for his mother’s medical
                    treatments occurred once or twice a month.
24                  (I TR 136-37; VI TR 962.) Several witnesses
                    recalled    that    besides    the   trips   to
25                  Rawalpindi,     which     sometimes    included
                    Islamabad, Hayat only took two trips, both to
26                  Multan and neither of which exceeded a week.
                    (I TR 138-40 (Raheela); II TR 314-15 (Jaber);
27                  VI TR 935-36 (Anas); VI TR 960 (Rafaqat).)
28                       The    lynchpin    of    the    government’s     case
                                                 31
     Case 2:05-cr-00240-GEB-DB Document 752 Filed 07/30/19 Page 32 of 36

1                against   Hayat    was  Hayat’s   confession.
                 Without it, the government could not have
2                proven Hayat took any act in material support
                 of terrorism.    The alibi witness testimony
3                would have undermined jurors’ reliance on
                 Hayat’s confession.
4

5    F&Rs at 51:18-28, 52:1-6 (footnote omitted).

6          The magistrate judge’s factual determinations concerning the

7    testifying alibi witnesses are adopted.

8      Prejudice from failure to call a defense Arabic language expert

9                           witness on the supplication

10         Hayat’s habeas counsel also presented Dr. Bernard Haykel, a

11   professor of Near Eastern Studies at Princeton University, who

12   testified as an expert on the Arabic language, Islamic culture,

13   and Islamic political movements, and gave his expert opinion on

14   the supplication found in Hayat’s wallet.              F&Rs at 88:12-28,

15   89:1-10.     The magistrate judge finds Haykel’s testimony “clear

16   and unequivocal – the supplication Hayat carried was commonly

17   used by many Muslims, not just by jihadis.”          F&Rs at 90:18-19.

18               Haykel   defined  a   “supplication” as   an
                 invocation or prayer to God. [(IV TR 634.)]
19               In Arabic, such a supplication is called a
                 “du’a.” (Id.) The source of this du’a is
20               the Hadith, a tradition of the Prophet
                 Muhammad.   (Id.)   This du’a is found in a
21               number of different collections of prophetic
                 traditions. (Id. at 636.) Haykel testified
22               that he was familiar with the supplication.
                 (Id. at 635) He had heard it used. (Id.)
23
                      Haykel   testified    that  the  literal
24               translation of the du’a is “Oh, God, we ask
                 you to be at the    throats [of our enemies].
25               And we seek your help and assistance from
                 their evils or their misdeeds.” (IV TR 638.)
26               The idiomatic translation provided by Haykel
                 is “Oh, God, we ask, or beseech, you to . . .
27               confront out enemies.     And we ask you for
                 help from their evil deeds.” (Id. at 639.)
28               Haykel explained that “tradition tells us
                                          32
     Case 2:05-cr-00240-GEB-DB Document 752 Filed 07/30/19 Page 33 of 36

1                  that [the Prophet] used [this du’a] at a time
                   when he was about to begin travel. . . . And
2                  travel at the time in Arabia . . . was
                   fraught with danger.” (Id.)
3
                        Haykel testified that this du’a is not
4                  exclusive to any particular group.        “All
                   Muslims use it.” (IV TR 640.) He testified
5                  that some invocations may call on God to help
                   defeat an enemy. (Id. at 642.) However, the
6                  supplication   Hayat  carried   was   not   an
                   “offensive invocation” like that. Rather, it
7                  would be used when a Muslim is afraid that
                   someone might harm him.    (Id.)   Haykel has
8                  heard the prayer used by religious leaders
                   leading midday Friday prayers. (Id. at 642-
9                  43.)
10                      Haykel testified that an opinion that
                   anyone    who  carried    or   recited    this
11                 supplication would necessarily be involved in
                   violent jihadi behavior was unfounded.     (IV
12                 TR   644-45.)     “[A]ll  Muslims   use   this
                   supplication, not just jihadis.”      (Id. at
13                 675.)
14   F&Rs    at    88:19-28,     89:1-10     (some     alterations    in     original)

15   (footnote omitted).

16          Haykel’s expert opinion that the supplication is used by

17   many Muslims, “not just jihadis,” supports Hayat’s argument that

18   Mojaddidi’s failure to present an Arabic language expert on the

19   meaning      of   the   supplication    during    trial    contributed    to   the

20   prejudice Hayat suffered.

21                                 Prejudice Analysis

22          The    remaining    issue   is   whether    there    is   a    “reasonable

23   probability” that Hayat’s jury, or a juror, would have reached a

24   different decision had evidence been presented to the jury that

25   was not presented because of counsel’s errors.                Thomas, 678 F.3d

26   at 1105.          “Prejudice is established if there is a reasonable

27   probability that at least one juror would have struck a different

28   balance . . . .”          Hamilton v. Ayers, 583 F.3d 1100, 1131 (9th
                                             33
     Case 2:05-cr-00240-GEB-DB Document 752 Filed 07/30/19 Page 34 of 36

1    Cir. 2009) (quoting Belmontes v. Ayers, 529 F.3d 834, 863 (9th
2    Cir. 2008), rev’d on other grounds sub nom. Wong v. Belmontes,
3    558 U.S.          15     (2009)).               When     considering       this        reasonable
4    probability issue, the court examines whether “objective clues”
5    exist     “as      to     [a       juror’s]        assessment      of   the     case     strongly
6    suggest[ing] that the case was close.”                           Thomas, 678 F.3d at 1103.
7    Objective clues could include the length of jury deliberations, a
8    jury     request         for        a    readback         of   testimony,          and     a     jury
9    communication evincing that the jury reached an impasse in its
10   deliberations.
11           “Longer         jury       deliberations         weigh     against     a    finding       of
12   harmless error because lengthy deliberations suggest a difficult
13   case.”       United States v. Velarde-Gomez, 269 F.3d 1023, 1036 (9th
14   Cir.     2001)         (en     banc)(internal            quotations     omitted)(indicating
15   complexity         of    trial      issues       are     considered     when    deciding        this
16   factor       by    concluding            “the      four-day      jury   deliberations            were
17   relatively         lengthy         for      this    two-count       drug      importation        and
18   possession         case.”).              “Further,        [when]    the    jury      asked       for
19   readbacks of . . . testimony while it was deliberating,” that
20   could evince “it evidently did not regard the case as an easy
21   one.”        United States v. Blueford, 312 F.3d 962, 976 (9th Cir.
22   2002).
23           Hayat’s jury took nine days to render a verdict.                                 ECF Nos.
24   311-28.       The jury deliberated on April 12, 13, 14, 17, 19, 20,
25   21,    24,    and       25,    2006.         The     trial     transcript      shows     that      on
26   Thursday      April          13,    2006,    there       was   discussion      of    the       jury’s
27   request for readback of the videotaped interviews of Hayat.                                        RT
28   4558:16-4559:1-15.                 An order issued on Monday, April 17, 2006,
                                                         34
     Case 2:05-cr-00240-GEB-DB Document 752 Filed 07/30/19 Page 35 of 36

1    stating in pertinent part: “Last week, . . . the Hamid jury . . .
2    requested . . . the replay of certain videotapes.                            The replay
3    before the Hamid jury is scheduled to begin at 9:00 a.m. on
4    [Monday]    April    17,    2006.”      Order,      ECF   No. 314.           The    docket
5    minutes show that on Tuesday, April 18, 2006, the video replay
6    was completed and the jury resumed deliberations and eventually
7    recessed    until    Wednesday,       April   19,    2006,       at   9:00    a.m.      On
8    Wednesday, April 19, 2006, the docket minutes show another note
9    was received from the jury, dated April 19, 2006.                             The trial
10   transcript    shows    that    the    April   19,     2006   note       concerned      the
11   phrase    material    and/or    resources     in     a    jury    instruction.          RT
12   4656:5-25, 4675, 4693:8-25, 4694-4697:1-4.                       Further discussion
13   was held on this jury instruction issue on Thursday, April 20,
14   2006, and a supplemental jury instruction was given later that
15   day.     RT 4706-4708:1-8.        On Friday, April 21, 2006, the judge
16   received a jury note signed by the foreperson at 4:05 p.m.,
17   stating: “There is impass [sic] with a juror who does not seem to
18   fully    comprehend    the    deliberation       process.         I’m    available     to
19   discuss this with you and counsel at anytime [sic].”                         The note is
20   attached to an order filed April 26, 2006.                       ECF No. 326.          The
21   judge responded with the following written communication: “Jury,
22   Please continue your deliberations.”                Id.
23           The trial transcript reveals that on Monday, April 24, 2006,
24   at 1:55 p.m., the jury requested in a note: “Testimony of Agent
25   Harry Sweeney of 6/4/05 interview with Hamid Hayat.”                         RT 4782:4–
26   4787:25     (April    24,    2006).       This      testimony         covered      Hayat’s
27   confession.     The judge responded to the jury in writing on April
28   24, 2006, at 2:40 p.m., stating: “I am considering your request
                                              35
     Case 2:05-cr-00240-GEB-DB Document 752 Filed 07/30/19 Page 36 of 36

1    and estimate it could take until 4:30 p.m. or approximately 9:00
2    o’clock    a.m.          on   Tuesday,     [April   25,    2006,]   before    the    court
3    reporter prepares that testimony.”                     RT 4794:25, 4795:2-4 (April
4    24, 2006).           The readback of agent Harry Sweeney’s testimony of
5    the interview with Hamid Hayat occurred on Tuesday, April 25,
6    2006.     After the readback on April 25, 2006, the jury returned a
7    guilty verdict on all four charged counts.                     ECF No. 328.
8            Even    though        the   jury   returned       guilty   verdicts   after    the
9    agent Sweeney interview with Hayat was read back to the jury, the
10   April 21, 2006 jury note evinces that one juror was clearly
11   struggling          to    reach     a   verdict   on   which   other   jurors     agreed.
12   Therefore, “additional exculpatory evidence, [on Hayat’s] alibi
13   defense [and testimony from an Arabic language expert on the
14   meaning        of    the      supplication        Hayat    carried],   had    a     strong
15   likelihood of tipping the scales [for that juror] in the other
16   direction.”          Foster v. Wolfenbarger, 687 F.3d 702, 710 (6th Cir.
17   2012).     “And, because the jury was required to reach a unanimous
18   verdict on each count, the outcome could have differed if only
19   ‘one juror would have struck a different balance.’”                           Weeden v.
20   Johnson, 854 F.3d 1063, 1071 (9th Cir. 2017) (quoting Wiggins,
21   539 U.S. at 537).
22           Therefore, the F&Rs filed January 11, 2019, ECF No. 734, are
23   adopted in part and the movant’s convictions and sentence are
24   vacated.        Further, the Clerk of Court shall close the companion
25   case No. 14-cv-1073 and enter judgment for the movant.
26           Dated:       July 29, 2019
27

28
                                                   36
